NO. 07-08-0047-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                NOVEMBER 13, 2008
                          ______________________________

                                 PASCUAL DELGADO,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

           FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

                 NO. CR-07E-087; HON. ROLAND SAUL, PRESIDING
                       _______________________________

                               Memorandum Opinion
                        _________________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Pascual Delgado (appellant) appeals his conviction for delivery of a controlled

substance. After pleading guilty before a jury, a trial was held on punishment. The jury

assessed punishment at 99 years imprisonment. The trial court sentenced appellant in

accordance with the verdict. Thereafter, he timely noticed his appeal, and counsel

represented appellant pro bono due to appellant’s indigence. The latter has moved to

withdraw after filing a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967), and representing that he searched the record and found no
arguable grounds for reversal. Counsel further represents that he informed his client of his

right to review the record and file a pro se brief or response. We also informed appellant

that any response he cared to file had to be filed by November 3, 2008. To date, appellant

has neither filed a pro se response nor moved for an extension of the November 3rd

deadline.

       We now address the validity of the two potentially arguable issues raised by

appointed counsel. The first involved the guilt/innocence phase. Counsel reviewed each

phase of the trial including 1) the indictment, 2) pre-trial motions, 3) appellant’s plea of

guilty and the trial court admonishments, and 4) the trial itself. As counsel points out, the

guilty plea before the jury “admits the existence of all facts necessary to establish guilt.”

       The second issue concerned any error that may have occurred in the punishment

phase. According to counsel, the punishment may appear to be excessive, 99 years in

prison and a $250,000 fine; yet, it was still within the range prescribed by statute.

Therefore, counsel concludes that no error existed warranting reversal in either the

guilt/innocence or punishment phases.

       We also conducted our own review of the record pursuant to Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991) and found no arguable issue warranting reversal.

       Accordingly, counsel's motion to withdraw is granted, and the judgment of the trial

court is affirmed.



                                                  Brian Quinn
                                                  Chief Justice

Do not publish.



                                              2